DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hegagi (U.S. Patent No. 5,262,794) in view of Corman (U.S. Patent No. 6,002,375). 

Regarding claim 1. A chip structure, suitable to be used in radar applications, comprising: 
Hegagi discloses: 
at least one gallium based first layer to perform RF applications (col. 3, lines 55-65, 20); 
at least one gallium based second layer, placed on the at least one gallium based first layer, to perform digital applications; (col. 3, lines 55-65, 30)

Hegagi does not disclose: 
That the second substrate is gallium based, and that the pillars are copper. 
In related art, Corman discloses: 
That the second substrate is gallium based ( see col. 2, lines 47-col. 3 line 63)., and that the pillars are copper.  Croman discloses the advantages and disadvantages of gallium, and indicates that the gallium in the phased array antenna systems, the gallium providing the benefit of high gain at microwave or millimeter-wave frequencies.  Thus, it would have been obvious to use the gallium for the obvious benefit of obtaining a device having a desired electrical property.  
Further, regarding the copper pillars, Hegagi discloses that the pillars are made of gold.  However, it has been held to be obvious to select a known material based on its intended use.  Here, the selection of copper would provide the benefit of conduction, while being cheaper than gold.  Thus, it would have been obvious to one having . 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hegagi (U.S. Patent No. 5,262,794) in view of Corman (U.S. Patent No. 6,002,375) in further view of Huang (U.S. Patent Application Publication No. 2011/0018113)

Regarding claim 2-4.
Hegagi discloses all of the features of claim 1. 
Hegagi does not disclose: 
 The chip structure according to claim 1, wherein, a length of the plurality of copper based pillars is between 30-50 um. 
Regarding claim 3. The chip structure according to claim 1, wherein, a length of the plurality of copper based pillars is 40 um. 
In related art, Huang discloses: 
The chip structure according to claim 1, wherein, a length of the plurality of copper based pillars is between 30-50 um. ([0027], copper pillars 17)

Huang discloses that the copper pillars may be made in the recited size range, for the benefit of making a compact device package.  Thus, it would have been obvious to make the copper pillars of Hegagi in the size disclosed by Huang for the obvious benefit of making the device smaller and compact, and the features of claims 2 and 3 would have been obvious to one having ordinary skill in the art. 

Regarding claim 4. 
Hegagi discloses: 
The chip structure according to claim 1, wherein, a plurality of components of the at least one gallium based second layer face the at least one gallium based first layer. ( See Fig. 1b, the features face each other)

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hegagi (U.S. Patent No. 5,262,794) in view of Corman (U.S. Patent No. 6,002,375) in further view of Tong (U.S. Patent Application Publication No. 2016/0087333)

Regarding claim 5. 

Hegagi does not disclose: 
The chip structure according to claim 1, wherein, the at least one gallium based first layer is in the form of a four channeled chip. 
Regarding claim 6. The chip structure according to claim 1, wherein, the at least one gallium based second layer is in the form of a four channel chip. 
Regarding claim 7. The chip structure according to claim 5, wherein, the at least one gallium based second layer is in the form of a four channeled channel chip. 
IN related art, Tong disclose: 
The chip structure according to claim 1, wherein, the at least one gallium based first layer is in the form of a four channeled chip. (See [0004])
Regarding claim 6. The chip structure according to claim 1, wherein, the at least one gallium based second layer is in the form of a four channel chip. (See [0004]) 
Regarding claim 7. The chip structure according to claim 5, wherein, the at least one gallium based second layer is in the form of a four channeled channel chip. (See [0004])
Tong discloses the four channel chips provide the benefit of transmitting and receiving data.  Tong discloses that the four channel chip provides the benefit of transmitting and receiving on several channels.  Thus, it would have been obvious to modify Hegagi in view of Tong for the obvious benefit of transmitting and receiving on several channels, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898